MOORE, Judge.
It is not necessary to recite the facts in this search and seizure case. The trial court granted appellee’s motion to suppress contraband because the search was predicated on the arresting officer’s belief that marijuana was a controlled substance proscribed by Section 893.03(l)(c) Florida Statutes (1977), which the trial judge had previously declared unconstitutional. Since then, the Florida Supreme Court has again upheld the classification of cannabis as a controlled substance. Town v. State ex rel. Reno, 377 So.2d 648 (Fla.1979); Hamilton v. State, 366 So.2d 8 (Fla.1978).
Accordingly, the order suppressing the contraband is reversed and this cause remanded with directions to the trial court to consider the remaining points raised by the motion to suppress.
LETTS and HERSEY, JJ., concur.